Citation Nr: 9931791	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision from 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 1995, the veteran perfected 
his appeal through the submission of VA Form 9, in which he 
requested a hearing before a local VA official at the RO (RO 
hearing).  The veteran submitted a letter withdrawing his 
request for a RO hearing in November 1995.  The veteran's 
timely appeal was addressed by the Board in February 1997.  
At that time, the Board denied the veteran's service 
connection claim for an acquired psychiatric disorder, and 
remanded his service connection claim for duodenal ulcer 
disease for further development.  The RO completed the 
development required by the Board's remand, and issued a new 
rating decision and Supplemental Statement of the Case (SSOC) 
in April 1997.  The veteran's appeal of his duodenal ulcer 
disease claim is now before the Board for resolution.

Finally the Board notes that in the September 1999 
presentation, the accredited representative again raised the 
issue of service connection for a psychiatric disorder, 
claimed as post traumatic stress disorder.  This issue was 
denied by the Board in February 1997 on the basis that it was 
not well-grounded; the Board noted that there had been 
submitted no evidence that a psychiatric disorder currently 
existed.  It appears that the representative may be seeking 
to reopen the veteran's claim in this regard.  The attention 
of the RO is directed to this matter for appropriate action.


FINDING OF FACT

No competent medical evidence has been submitted to link 
duodenal ulcer disease to the veteran's military service.


CONCLUSION OF LAW

The claim for service connection for duodenal ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case the veteran asserts that he is entitled to 
service connection for duodenal ulcer disease, for which he 
began receiving treatment in the 1940s.  He maintains, 
moreover, that when he was drafted he was in his thirties, 
married and had an infant child.  He engaged in combat, was 
wounded and hospitalized, and thereafter medically 
discharged.  It is his belief that these factors led to the 
development of ulcer disease.  

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain conditions, including duodenal ulcer disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service, which is one year for duodenal ulcer disease.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own, or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations-to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. At 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 
Vet. App. At 81-82.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability;
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
nexus requirement may be satisfied by evidence showing that a 
chronic condition subject to presumptive service connection, 
such as duodenal ulcer disease, became manifest to a 
compensable degree within the prescribed one-year period 
after service.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), held that 38 U.S.C.A. § 1154(b) dictates that in 
the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

The Federal Circuit concluded that in allowing a veteran to 
use lay or other evidence to prove service incurrence or 
aggravation of conditions alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) has three evidentiary elements: 
it must be determined whether there is "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease," and it must be determined whether this 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If both of these inquiries 
are satisfied, a factual presumption arises that the alleged 
injury or disease is service-connected. It must then be 
determined whether the government has met its burden of 
rebutting the presumption of service connection by "clear 
and convincing evidence to the contrary."

In Caluza v. Brown, 7 Vet.App. 498, 510 (1995) the Court 
stated that "satisfactory evidence" in 38 U.S.C.A. § 
1154(b) means "credible evidence" that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service.  The Court held that 38 U.S.C.A. § 1154(b) relaxes 
the evidentiary requirements for adjudication of certain 
combat related VA disability compensation claims. The Court 
also held that section 1154(b) deals with the question of 
whether a particular disease or injury was incurred or 
aggravated in service--that is, what happened then--not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required. 

The Board has given careful consideration to the provisions 
of 38 U.S.C.A. § 1154(b), in view of the veteran's contention 
that the development of duodenal ulcer disease is linked to 
his combat service and wounding.  Service medical records 
reflect that the veteran was wounded in action, sustaining, 
in addition to his left hip wound, a penetrating wound to the 
abdomen.  During his extensive hospitalization, he complained 
of abdominal pain, linked to the post-operative scar.  No 
specific complaints linked to duodenal ulcer disease were 
noted.  However, the veteran dates the onset of his ulcer 
symptoms to his combat service, an allegation which the Board 
will accept as presenting satisfactory lay evidence of 
incurrence of the disease in service, inasmuch as it is 
consistent with the circumstances of his combat service.

However, in November 1946 the veteran was examined by VA, at 
which time a healed laparotomy scar, left rectus, was noted; 
clinical inspection of the abdomen was otherwise essentially 
negative.  According to the examiner, the veteran stated that 
he had had no trouble with his digestion for a long time, and 
denied vomiting, cramps or bowel problems.  The examination 
report contains no references to ulcer manifestations.  

The veteran again underwent VA examination in January 1948; 
he had a number of complaints, among them abdominal pain and 
soreness.  Tenderness of the abdomen on clinical inspection 
was noted.  No manifestations attributable to duodenal ulcer 
disease were recorded.  At the time of that examination, the 
veteran did report being treated for an intestinal disorder 
by a Dr. Seidenberg in June 1947.  

The RO completed the development required by the Board's 
February 1997 remand by obtaining evidence that the veteran 
reported for a VA gastrointestinal (GI) series in March 1949.  
A request by the RO for VA treatment records during the 
period prior to that date yielded no evidence.  VA treatment 
evidence previously of record indicated that the veteran had 
been treated for duodenal ulcer disease at VA facilities from 
March 1958 to December 1991.  However, none of these records 
contained a medical nexus opinion linking the veteran's 
duodenal ulcer disease to his combat service in the military 
during World War II.  

Therefore, although there is sufficient evidence to satisfy 
the first and second criteria of a well-grounded claim, the 
third criterion-requiring that there be competent medical 
evidence linking the current problems to service, or to an 
incident of service-still are not met.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. 
at 81).  Additionally, as noted above, there is no probative 
evidence of record demonstrating that the veteran received 
treatment for his ulcer condition within one year of his 
discharge, so he is not entitled to the statutory presumption 
for this condition.  Inasmuch as there is no such evidence 
of record, the claim is not plausible and, therefore, is not 
well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for duodenal ulcer disease is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, the Board observes that in the March 
1995 Statement of the Case (SOC), the RO notified the veteran 
of the legal requirements to submit a well-grounded claim and 
of the need to submit evidence showing that the disability 
was incurred in or aggravated by service.  Thus, the duty to 
inform the veteran of the evidence necessary to complete his 
application for service connection has been met.  38 U.S.C.A. 
§ 5103(a) (West 1991); Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette, 8 Vet. App. At 77-78.


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for duodenal ulcer disease 
is denied.





REMAND

As noted by the Board in the February 1997 decision, the 
veteran filed a timely notice of disagreement with the June 
1995 RO denial of his claim for an increased rating for  
service-connected residuals of a shell fragment wound of the 
left hip, rated as 40 percent disabling.  The Board referred 
this issue to the RO to issue a Statement of the Case.  This 
was not accomplished prior to the return of this case to the 
Board.  

Where a Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  
In situations such as this, the Court has held that the Board 
should remand, rather than refer, the matter to the RO for 
the issuance of a SOC.  See, e.g., Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

On remand, the RO should reexamine this claim to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare a SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefit sought 
on appeal, or the NOD is withdrawn.  See 38 C.F.R. § 19.26 
(1998).  He should also be afforded a hearing on the matter, 
as requested in his March 1999 NOD.  If, and only if, a 
timely substantive appeal is received should this claim 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1998).



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

